Citation Nr: 0405445	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected postoperative residuals of a left femur 
fracture with shortening of the left leg and left knee 
arthritis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001,  a statement of the case was issued in May 2003, and a 
substantive appeal was received in June 2003.  

On his substantive appeal which was received at the RO in 
June 2003, the veteran requested that he be scheduled for a 
hearing to be conducted by a member or members of the Board.  
In July 2003, the veteran submitted a statement indicating 
that he no longer desired to attend a hearing.  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003). 

The last time the service-connected disabilities on appeal 
were evaluated for compensation purposes was in March 2001.  
In a June 2003 statement, the veteran effectively indicated 
that his disabilities had become worse.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that in a July 2003 statement, 
the veteran requested that VA review his current medical 
records and X-rays located at the VA medical facility in Los 
Angeles, California.  A review of the claims file reveals 
that the last VA medical records associated with the claims 
file are dated in February 2002.  In view of the need to 
remand the case for further examination as discussed above, 
appropriate steps to ensure that all pertinent VA medical 
records are associated with the claims file should also be 
accomplished.   

Accordingly, the case is hereby REMANDED for the following  
actions:

1.  The RO should review the record and 
take any necessary steps to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and (d) 
his right to provide any evidence in his 
possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should schedule the veteran 
for VA orthopedic examinations to 
determine the current severity of the 
service connected low back and left hip 
disabilities.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated testing should be conducted.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings to allow for evaluation 
under VA's rating criteria, including old 
and new criteria for rating diseases and 
injuries of the spine.  

The examiner should also determine active 
and passive ranges of motion, and comment 
on the functional limitations, if any, 
caused by the appellant's service  
connected back and left hip disabilities 
in light of the  provisions of 38 C.F.R. 
§§ 4.40, 4.45.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO  
should readjudicate the issues on appeal.  
With regard to the back issue, the RO 
should consider both the old and new 
rating criteria for disorders of the 
spine as appropriate under applicable 
laws and regulations.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the  
Board has remanded to the regional office.  Kutscherousky v.  
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




